department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations sw 6th court stop plantation florida number release date date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax number certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations nanette m downing enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886-a rev date schedule number or exhibit name of taxpayer org tax identification_number year period ended december 20xx ein explanations of items legend org - organization name secretary - secretary issues xx - date co-2 co-1 state - state president - president co-3 ccoo-4 - companies whether any part of the net_earnings of the org inured to the private benefit of any private shareholder or individual’ facts org was incorporated april 19xx as a state non-profit corporation the organization filed form1024 application_for recognition of exemption with the internal_revenue_service in april 19xx and was granted tax-exempt status february 19xx under sec_501 the organization was granted exemption from most federal income taxes however donations made to a c are not tax deductible as charitable_contributions in the original application the organization’s stated purpose is to provide a forum to address issues affecting emergency medical technicians emt’s and paramedics statewide also the organization purpose is to promote the professional and educational advancements of career emt’s and paramedics the daily operations and control of the organization is the responsible of president president the secretary secretary is also activity in the organization a filed audit was conducted week of april 20xx based on a referral and to determine if the organization was in compliance with its exempt status during the audit agent reviewed the books_and_records available limited bank records were available agent later issued two summonses for additional bank statements and cancelled checks for the organization in reviewing the bank statements and cancelled checks for 20xx it was revealed that substantially_all of the organization's funds were through fundraising activities the organization hired a private for-profit company co-1 to operate and solicit non-deductible contributions on behalf of the organization the organizations account at co-2 reveals deposits of dollar_figure in 20xx co- the for-profit business received approximately dollar_figure in fees in 20xx eo received limited member dues the professional funder’s income is not used to supplement membership support the income reported on form_990 for tax_year ending december 20xx revenue sources amounts contributions and grants expenses form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items name of taxpayer org tax identification_number year period ended december 20xx ein schedule number or exhibit a review of the bank statements and cancelled checks reveals org funds were used to pay the expense co-3 a for-profit business owned by the president an exempt_organization funds received from non-member income is for the benefit of member and cannot use to pay the expenses of a private for-profit business this is inurement to the president since he owns the private entity also funds were paid to the president and secretary on regular basis as compensation_for services the organization did not report the compensation and no employment_taxes were filed or paid president president is the sole person authorized with access to the organizations bank accounts the table below shows checks written to cover expenses for co-3 payments to withdrawals rent payments co-3 benefited from rent paid_by org the years at issue see exhibit payee amount secretary president co-3 co-3 co-4 law sec_501 the regulation provides that in order for an organization to qualify for an exemption its activities must be ‘directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons ’ and it must not 'engage in a regular business of a kind ordinarily carried on for profit ’ sec_501 further allows exemption for professional organizations which is not organized for profit and where no part of the net_earnings inures to the benefit of any shareholder or individual a c organization has a common business_interest which the organization promotes the organization is supported by membership eo members of the emergency medical technician emt’s paramedics organized to improve emergency medical_care and high standards to meet the requirements of sec_501 and reg c -1 an organization must meet the following characteristics an association of persons having a common interest and its purpose to promote the common interest must be a membership_organization and have membership support must not be organized for profit no part of its net_earnings may inure to the benefit of any shareholder or individual form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit name of taxpayer org tax identification_number year period ended december 20xx ein explanations of item sec_5 the activities must be directed to the improvement of business conditions or one or more lines of business the primary activity is not to perform particular services for individual persons its purpose is not to engage in a regular business activity ordinarily carried on by a for profit fapap fails to meet the characteristics described above fapap is operated with any membership support and no exempt_activities are regularly carried on the organization is not supported by membership dues fapap is primary supported from non-member income received from outside professional fundraiser the income is exclusively used by the president and secretary this constitutes inurement inurement alone can disqualify an organization from exemption sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_a_-1 of the income_tax regulations provides private_shareholder_or_individual s in sec_501 refer to persons having a personal and private interest in the activities of the organization taxpayer's position the taxpayer ha sec_30 days to respond to the examination determination if the organization does not agree with it government’s position an organization exempt under sec_501 of the internal_revenue_code does not qualify for exempt when inurement is shown to exist the organization cannot use members and non- member income for the purposes of paying the operating_expenses of a for-profit business owned and operated by the president the expenditure of organization's funds to individuals above the benefits received by general membership constitutes inurement which is prohibited under sec_501 the audit conducted week of april 20xx it did not appear that the any membership activities were conducted the facility is used to operate the president's for profit business students attended classes in cpr first aid and other occupational safety courses put on by the co-3 co- the organization does not hold monthly meetings with members on issues affecting the concerns of emergency medical technicians and paramedics’ the officers conduct lectures and technical training courses to general_public interest in careers as emt and paramedics these classes are not put on by the organization the organization does not sponsor any educational training nor does it conduct any social or recreational activities such as membership dinners tournaments annual party and dance for the members finally the organization receives a substantial portion of its income from non-member sources namely professional fundraiser the income received from professional funders has no direct form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit name of taxpayer org tax identification_number year period ended december 20xx ein explanations of items relationship to the organization's activities the income was primarily used for co-3 expenses salaries and other expenses for officers if this proposed revocation becomes final appropriate state officials will be advised of the action in accordance with internal_revenue_code sec_6104 and applicable regulations conclusion it is the government's position that the organization failed to meet the requirements for an organization exempt under sec_501 it was determined that inurement exist because the organization’s income is used to pay the expenses for- profit entity owned and operated by the president also the expenditure of funds for personal expenses of the officers constitutes inurnment as a result we have determined that org no longer qualify for exemption under sec_501 as a professional organization therefore we propose to revoke the organization’s exempt status under sec_501 of the internal_revenue_code effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
